WRITS DENIED IN PART AND GRANTED IN PART.

Defendant’s writ application seeking admission of the polygraph reports is denied. The polygraph reports constitute inadmissible evidence, and it is not sufficiently clear that the State, in stipulation, intended to facilitate introduction of the polygraph reports. In all events, the reports are inadmissible and their introduction does not serve the interest of the conducting of a fair and proper trial.
The State’s application, insofar as it attempts to bar the polygraph reports, is granted consistent with the above action on defendant’s writ application.
The remainder of the reports, per the stipulation, are admissible and State witnesses to explain them are to be allowed, except that these reports, too, should be excluded if the defense objects, then shows, and the trial judge determines, that defendant would not have entered the stipulation had he known *733that the polygraph reports would not be introduced.